DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 4/9/22 is acknowledged.  Thus, claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-13 are objected to because of the following informalities: 
Since the claim directed to “A flexural joint” (see preamble of the claims), however, the recites of” to mount a first group of elements to the flexural joint” is unclear and confusing since it is not known as to how to “mount a first group of elements to the flexural joint”.  And  whether or not  “a first group of elements” is/are parts of the claimed “the flexural joint”.   Similar to this occurrence in b). where it is not known as to whether “a second group of elements” is/are parts of the claimed “the flexural joint”.   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear as to what being referring as  “to mount a first group of elements to the flexural joint”, when the scope of the claims directed to “a flexure joint” and not the combination of the flexure  joint and other outside elements.    Also whether “a first group of elements” here as same as “a first group of rigid members” as in claim 1, line 3. 
	Similar to the above.   It is unclear as to what being referring as “to mount a second group of elements to the flexural joint” ? Also whether “a second group of elements” here as same as “a second group of rigid members” as in claim 1, line 5.   It appears that the rigid members as in a), b) configured to mount to the battery station rather than the “flexural joint”.  Appropriate correction is requested. 
	Claims 2-6 directed to the functionally intended use and product by process which do not further limit the claimed structure.  Note that claim 6 directed to product by process where the product can be made regardless to what ever process. 
	”X” like structure (claim 8, line 6) should be updated to:--” X  structure”--.
	“ the equilibrium” (claim 9, line 3) lacks proper antecedent basis
	“the other end ” (claim 11, line 5) lacks proper antecedent basis.
	Regarding Claims 1-13 the phrase(s) "configured to " renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2111.04 and/or 2173.05(d). The office hereby notes the phrase(s) do not limit a claim to a particular structure but rather makes optional and does not denote how features are structurally associated; whereas the claim is amenable to two or more plausible claim constructions. If a claim is amenable to two or more plausible claim constructions, then the claim may be deemed indefinite. See Board Decision: Ex parte Miyazaki, 2008 WL 5105055 at *5(BPAI Nov. 19, 2008). Going further, it has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.   Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-10, 12-13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Watson (4098001).
	Watson discloses the claimed flexural joint, for use in a battery station, comprising:
	(a) a first group of rigid members 54 configured to mount a first group of elements to the flexural joint (see Fig. 1, col. 3, lines 60-62); 
	5(b) a second group of rigid members 16, 20 configured to mount a second group of elements to the flexural joint (see Fig. 1, col. 3, lines 45-48); 
	(c) a third group of elastic members 24, 26, 28 configured to provide flexibility (see Fig. 1); 
	(d) a first flexural mechanism R configured to allow rotational motion of at least one of the first group of rigid members with respect to the second group of 10rigid members and the second group of rigid members with respect to the first group of rigid members (see Fig. 4) ; and 
	(e) a second flexural mechanism T configured to allow linear motion of at least one of the first group of rigid members with respect to the second group of rigid members and second group of rigid members with respect to the first group 15of rigid members (see Fig. 1).  Therefore the above limitations features are met by the above reference.
	Dependent claims 2-6, 9-10, 12, 13 refer to a flexural joint, however above claims do not contain any further features of base claim 1, only functionally intended used existed in the above claims which appears to met by the above applied reference.  
	Note: the phrase(s) "configured to " renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2111.04 and/or 2173.05(d). The office hereby notes the phrase(s) do not limit a claim to a particular structure but rather makes optional and does not denote how features are structurally associated; whereas the claim is amenable to two or more plausible claim constructions. If a claim is amenable to two or more plausible claim constructions, then the claim may be deemed indefinite. See Board Decision: Ex parte Miyazaki, 2008 WL 5105055 at *5(BPAI Nov. 19, 2008).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson in view of Journal  of Mechanical design (see IDS item 10-168).
regarding to the thickness configurations, it would have been an obvious matter of design choice to make or form a particular thickness of the rigid members as that in claim 7, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
As applied to claim 8, appears to be matter of choice on the structure design requirement of the flexure and is not considered inventive concepts.
As applied to claim 11, regarding of mounting certain part to other (see Figs. 4-5, col. 3, lines 45-48, col. 1, of the  Watson) for teaching of routine design and interconnection parts.  Therefore an ordinary in the art would considered the configurations of claim 11 depending on the application requirements therefore, the subject-matter of claim 11 is not inventive when departing from the Watson and without  an exercising any inventive skills.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/               Primary Examiner, Art Unit 3729                                                                                                                                                                                         
mt